DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendments received 05/05/2022.

In the response to the Non-Final Office Action 11/05/2021, the applicant states that claims 1, 9, and 19 have been amended. Claim 7 has been cancelled. Claims 1-6 and 8-20 remain pending in this application.

Claims 1, 9, and 19 have been amended. Claim 7 has been cancelled. In summary, claims 1-6 and 8-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Regarding to Claim Objections, the amendment has cured the basis of Claim Objections. Therefore, the Claim Objections of claim 9 is hereby withdrawn.

Regarding to 35 U.S.C 112 (b) rejection, the amendment has cured the basis of 35 U.S.C 112 (b) rejections of claims 1-18. Therefore, the 35 U.S.C 112 (b) rejection of claims 1-18 are hereby withdrawn.

Regarding to claim 1, the applicant argues the None of the cited references disclose, teach, or even suggest “retrieving a moving average value of a real-time area” and “determining a difference between the baseline depth and the moving average value” as recited in claims 1 and 19. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
	Ambrus discloses “retrieving a moving average value of a real-time area”. For example, in Fig. 1F and paragraph [0057], Ambrus teaches the depth camera system is able to capture 3D image data; Ambrus further teaches the position of the user's hands relative to the screen 67 may thus be determined. In paragraph [0058], Ambrus teaches the system determines the position of the user's hands relative to the screen 67 using the depth camera system within or behind the screen 67. In Fig. 4B and paragraph [0082], Ambrus teaches the capture system 20 detects and retrieves real time z and depth locations of the hand 8 as illustrated in Fig. 4B; Ambrus further teaches real time z and depth locations are moving average. In paragraph [0114], Ambrus teaches the number of fingertips that are moving in the touch region 11 determines the type of user input; Ambrus further teaches moving to a higher or lower level in a directory.
Ambrus discloses “determining a difference between the baseline depth and the moving average value”. For example, in Fig. 1F and paragraph [0057], Ambrus teaches the depth camera system is able to capture 3D image data; Ambrus further teaches the position of the user's hands relative to the screen 67 may thus be determined. In paragraph [0058], Ambrus teaches the system determines the position of the user's hands relative to the screen 67 using the depth camera system within or behind the screen 67. In Fig. 4B and paragraph [0082], Ambrus teaches determining different between real time hand z locations and the upper contact zone as illustrated in Fig. 4B.

Regarding to claim 20, the applicant argues that Jonsdottir does not teach a “touch area of an interactive container”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Ambrus discloses a “touch area of an interactive container”. For example, in Fig. 1B, Fig. 2, paragraph [0059], and paragraph [0061], Ambrus teaches the touch region 11 are related to a quad shaped region and square display area by the combination of capture device 20, computing system 12, and display 96 as illustrated in Fig. 1B. In paragraph [0089], Ambrus teaches determining a touch region 11; Ambrus further teaches the touch region 11 may be defined as a quad shaped region that has about the same shape as the display 96.
Jonsdottir discloses “wherein each touch area of the interactive container produces an activity determined by the touch area data resulting from interaction related to the touch area”. For example, in paragraph [0021], Jonsdottir teaches a touch-screen interface.  In paragraph [0022], Jonsdottir teaches interactive elements include simple form controls such as, buttons, checkboxes, radio buttons, edit fields, drop-down list, list boxes. In Fig. 3A and paragraph [0042], Jonsdottir teaches the user interface 200 is displaying interactive elements 305. In Fig. 4A and paragraph [0056], Jonsdottir teaches user touches touch-sensitive display screen 120; Jonsdottir further teaches the area 320 within the touch radius 330 is scanned to find any interactive elements 305; Jonsdottir further more teaches touching interactive elements produces links, images, or forming controls identifies in the list of elements. In Fig. 5A-C and paragraphs [0097-0099], Jonsdottir teaches three interactive elements 305 are displayed; Jonsdottir further teaches after the user attempts his/her selection by touch, produces links and expansion identified in the list as illustrated in Fig. 5A-C; all three elements 305A, 305B, and 305C are expanded.

Regarding double patenting rejection, the applicant reserves the right to file a terminal disclaimer to overcome the double patenting rejections upon review of the present response. The applicant does not argue the double patenting rejection. Therefore, the examiner maintains the double patenting rejection.

Regarding to 35 U.S.C 112 (f) interpretation, the applicant does not argue the 35 U.S.C 112 (f) interpretation and does not amend claims to overcome the 35 U.S.C 112 (f) interpretation, Therefore, the examiner maintains the 35 U.S.C 112 (f) interpretation.

35 USC § 112 (f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding to claim 20, claim limitation “touch detector”, and “touch listener” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “detector”, and “listener” coupled with functional language, “generating”, and “determining”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: touch detector”, “touch listener”, and “analytics module” are components of an interactive system 400 relating to at least one interactive container as described in Fig. 4 and paragraph [0027] of the original specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10891003 B2 in view of Ambrus (US 20130257748 A1). 

Application 17138208
Patent US 10891003 B2
Claim 1
Claim 1
1. An interactive system comprising a processor capable of executing instruction relating to an interactive container creation method for creating an interactive experience, the interactive container creation method comprising:
1. An interactive system comprising a processor capable of executing instruction relating to an interactive container creation method for creating an interactive experience, the interactive container creation method comprising:

creating a list; 

deploying the list to at least one device; 
identifying at least one of an asset and a shape, in an image captured by a camera, to be defined as a touch area in a first interactive container, wherein the identifying comprises at least: 
identifying at least one of an asset and a shape, in an image captured by a camera, to be defined as a touch area in a first interactive container, wherein the identifying comprises at least:
retrieving a baseline depth;
retrieving a baseline depth area utilizing multiple depth frames;
retrieving a value of a real-time area; 
retrieving a moving average of a real-time area;
determining a difference between the baseline depth and the values;
determining a difference between the baseline depth area and the moving average;
comparing the difference to a threshold and determining if the real-time area is to be defined as the touch area based on the comparison;
comparing the difference to a threshold and determining if the real-time area is to be defined as the touch area based on the comparison;
identifying the x, y axis of at least one point of the at least one of asset or shape; and
identifying the x, y axis of at least one point of the at least one of asset or shape; and
creating the touch area based on the identified x,y axis and in response to the real-time area being defined as the touch area in the first interactive container based on the comparison.

3. The interactive container creation method of claim 2, further comprising: creating a correlation between (i) at least a portion of the list to (ii) the touch area, image captured from the camera or a projected image from a projector, wherein the touch area of the first interactive container produces an activity identified in the list resulting from interaction related to the touch area, and wherein the produced activity is in a second interactive container.
creating a correlation between (i) at least a portion of the list and (ii) the touch area, wherein the touch area of the first interactive container produces an activity, wherein the activity is identified in the list, and wherein the producing the activity results from interaction that is captured in the image from the camera and that is related to the touch area, wherein the produced activity is in a second interactive container 
4. The interactive container creation method of claim 3, wherein the second interactive container relates to the display from the projector.
relating to the projected image projected from the projector,
5. The interactive container creation method of claim 4, wherein the display is viewable by a human eye without need for wearable devices.
wherein the projected image projected from the projector is viewable by the human eye without the need for wearable devices, and

utilizing at least one of: (a) the camera to detect the interaction that is captured in the image from the camera and that is related to the touch area, and (b) the camera to detect an item in the image from the camera,

wherein the detecting the item continues over a first time period, wherein a weighted average is used to add the detected item to the first interactive container over the first time period, and

wherein, in response to the utilizing, the first interactive container: (1) communicates with a second interactive container, and (2) causes the producing the activity in the second interactive container.
2. The interactive container creation method of claim 1, further comprising: creating a list; and deploying the list to at least one device.
Claim 1 of U.S. Patent No. US 10891003 B2 


9. The interactive container creation method of claim 3, wherein a radius of a surrounding pixels changes based on the depth of the camera.
2. The interactive container creation method of claim 1, wherein a radius of a surrounding pixels changes based on the depth of the camera.
10. The interactive container creation method of claim 2, wherein the list comprises at least one of an image, an asset, an attribute, a wisp, a rule, a menu, axis location and any combination thereof, wherein the attribute is at least one of audio, video, image, display, or combination thereof, and wherein the asset is at least one of an object, a person, printout of an object or person, a displayed item, an image, a video, an identified item or person, or a combination thereof
3. The interactive container creation method of claim 1, wherein the list comprises at least one of an image, an asset, an attribute, a wisp, a rule, a menu, axis location and any combination thereof, wherein the attribute is at least one of audio, video, image, display, or combination thereof, and wherein the asset is at least one of an object, a person, printout of an object or person, a displayed item, an image, a video, an identified item or person, or a combination thereof.
6. The interactive container creation method of claim 1, wherein the retrieving the baseline depth comprises retrieving a baseline depth area utilizing multiple depth frames.
Claim 1 of U.S. Patent No. US 10891003 B2
7. The interactive container creation method of claim 1, wherein the value is a moving average. 

Claim 1 of U.S. Patent No. US 10891003 B2
8. The interactive container creation method of claim 1, wherein the method utilizes at least one of a depth camera, a weighted average to add items into the container over time, an interactive container that at least one of communicates and causes change in another container.
Claim 1 of U.S. Patent No. US 10891003 B2

4. The interactive container creation method of claim 1, wherein the list is deployed from a remote location.

5. The interactive container creation method of claim 1, wherein the list is deployed from a remote location via at least one of a network, a wireless network, and a cloud network.
11. The interactive container creation method of claim 2, wherein the list is created on a machine by identifying at least one of the asset and the shape.
6. The interactive container creation method of claim 1, wherein the list is created on a machine by identifying at least one of the asset and the shape.
12. The interactive container creation method of claim 2, wherein the list is deployed simultaneously on several devices in the same or in different locations.
7. The interactive container creation method of claim 1, wherein the list is deployed simultaneously on several devices in the same or in different locations.

8. The interactive container creation method of claim 1, wherein the list is manually deployed.
13. The interactive container creation method of claim 1, further comprising a calibration method, wherein the calibration method comprises: identifying an item to be defined as the touch area, wherein the item is one of the asset, a display, a shape, light, exposure, contrast, RGB difference, infrared, or a combination thereof; identifying coordinates of predetermined number of points related to the item; and identifying an area within the predetermined points as the touch area.
9. The interactive container creation method of claim 1 further comprising a calibration method, wherein the calibration method comprises: identifying an item to be defined as the touch area, wherein the item is one of the asset, a display, a shape, light, exposure, contrast, RGB difference, infrared, or a combination thereof; identifying coordinates of predetermined number of points related to the item; and identifying an area within the predetermined points as the touch area.
14. The interactive container creation method of claim 13, wherein the calibration method utilizes the camera to identify the coordinates.
10. The interactive container creation method of claim 9, wherein the calibration method utilizes the camera to identify the coordinates.
14. The interactive container creation method of claim 13, wherein the calibration method utilizes the camera to identify the coordinates.
10. The interactive container creation method of claim 9, wherein the calibration method utilizes the camera to identify the coordinates.
15. The interactive container creation method of claim 13, wherein the calibration method is performed on a single container or multiple containers at the same time
11. The interactive container creation method of claim 9, wherein the calibration method is performed on a single container or multiple containers at the same time.
16. The interactive container creation method of claim 13, wherein the calibration method is one of automatic or manual.
12. The interactive container creation method of claim 9, wherein the calibration method is one of automatic or manual.
17. The interactive container creation method of claim 13, wherein the calibration method further comprises identifying one of a rule, a menu, a display, and an activity related to the identified touch area.
13. The interactive container creation method of claim 9, wherein the calibration method further comprises identifying one of a rule, a menu, a display, and an activity related to the identified touch area.
18. The interactive container creation method of claim 13, further comprising at least one of: training an image to detect at least one of a known image, asset, logo, item or combination thereof; and cropping calibration stream to calibrate only areas of interest.
14. The interactive container creation method of claim 9 further comprising at least one of: training an image to detect at least one of a known image, asset, logo, item or combination thereof; cropping calibration stream to calibrate only areas of interest.


In same filed of endeavor, Ambrus (US 20130257748 A1) discloses “creating the touch area based on the identified x,y axis and in response to the real-time area being defined as the touch area in the first interactive container based on the comparison” of claim 1. For example, in paragraph [0089], Ambrus teaches the shape of the touch region 11 is defined based on the shape of the display 96. In Fig. 5B and paragraph [0090], Ambrus teaches the x-y coordinates of a touch region is correlated to an x-y coordinate system associated with the display 96. In Fig. 2B and paragraph [0087], Ambrus teaches the touch region 11 is defined based on identified x-y plane. In Fig. 5D and paragraphs [0094-0095], Ambrus teaches determining a touch region 11 based on groups of three random points. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent US 10891003 B2 to include “creating the touch area based on the identified x,y axis and in response to the real-time area being defined as the touch area in the first interactive container based on the comparison” as taught by Ambrus (US 20130257748 A1). The motivation for doing so would have been to define the shape of the touch region 11; to determine a touch region 11 based on groups of three random points as taught by Ambrus in paragraphs [0087] and [0089-0095].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) and in view of Kang (US 20100321379 A1).
Regarding to claim 1 (Currently Amended), Ambrus discloses an interactive system comprising a processor capable of executing instruction relating to an interactive container creation method for creating an interactive experience ([0054]: a computer readable storage device having stored thereon processor executable instructions and a processor which executes the instructions; [0057]: a system that provides a touch interface using a depth camera system that is within or behind a screen; Fig. 2; [0059]: a system 10 including a capture device 20 and computing system 12 is a container; [0037]: the system determines a touch region of the surface; a table top is used as a touch sensitive interface), the interactive container creation method comprising: 
identifying at least one of an asset and a shape, in an image captured by a camera, to be defined as a touch area in a first interactive container (Fig. 1B; [0046]: various elements 23 on the display screen 96 are created as illustrated in Fig. 1; [0057]: a system that provides a touch interface using a depth camera system that is within or behind a screen; Fig. 4; [0079]: during calibration period, the touch region 11 is determined; Fig. 4B; [0082]: the hand 8 is detected by the capture system; Fig. 7), 
wherein the identifying comprises at least: 
retrieving a baseline depth (Ambrus; Fig. 4B; [0082]: the touch region 11 lies within an x-y plane with the z-axis being normal to that plane; a baseline depth is upper contact zone 45 which is above the x-y plane frame and below hover zone frame); 
retrieving a moving average value of a real-time area (Ambrus; Fig. 4B; [0082]: the capture system 20 detects and retrieve real time z locations of the hand 8 as illustrated in Fig. 4B; real time z locations are moving average); 
determining a difference between the baseline depth and the moving average value (Ambrus; Fig. 4B; [0082]: determine different between real time hand z locations and the upper contact zone as illustrated in Fig. 4B); 
comparing the difference to a threshold and determining if the real-time area is to be defined as the touch area based on the comparison (Ambrus; Fig. 4B; [0082]: if real time z location is less than the upper contact zone, then, the hand is in touch zone, otherwise, hand is in hover zone as illustrated in Fig. 4B; Fig. 6; [0106]: the system determines whether at least a portion of the user's hand is within a contact zone 45; [0108]: a determination is made whether a hand is within the hover zone 47); 
identifying the x, y axis of at least one point of the at least one of asset or shape (Fig. 5B; [0090]: identify an x-y coordinate system associated with the display 96; the x-y coordinate system of the display 96 is correlated to the resolution; identify points in  x-y coordinate system of the display 96 as illustrated in Fig. 5B; Fig. 4B; [0082]: x-y plane; Fig. 5B; [0086]: each pixel in the 3D image is associated with a unique (u, v) coordinate; [0083]: the user's hands are identified and mapped to the touch region 11; Fig. 5B; [0088]: identify (u.v) coordinates multiple dots as illustrated in Fig. 5B; [0094]); and 
creating the touch area based on the identified x,y axis and in response to the real-time area being defined as the touch area in the first interactive container based on the comparison (Ambrus; [0047]: the touch region 11 on the table; Fig. 4B; [0082]: if real time z location is less than the upper contact zone, then, the hand is in touch zone as illustrated in Fig. 4B; [0083]: the user's hands are identified and mapped to the touch region 11; [0089]: the shape of the touch region 11 is defined based on the shape of the display 96; Fig. 5B; [0090]: the x-y coordinates of a touch region is correlated to an x-y coordinate system associated with the display 96; Fig. 2B; [0087]: the touch region 11 is defined based on identified x-y plane; [0094]; Fig. 5D; [0095]: determining a touch region 11 based on groups of three random points; Fig. 6; [0106]: the system determines whether at least a portion of the user's hand is within a contact zone 45; [0107]: If a part of the hand is within the contact zone 45, then a touch event is generated in real time; [0108]: a determination is made). 
	 Ambrus implicitly discloses the real-time area. 
However, Ambrus fails to explicitly disclose the real-time area.
In same field of endeavor, Kang teaches the real-time area ([0103]: the input region is touchable to input data in a like manner of the touch pad; [0105]: perform the function corresponding to the user's touch inputs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus to include the real-time area as taught by Kang. The motivation for doing so would have been to improve download efficiency through wireless network and to select multimedia information correctly; perform the function corresponding to the user's touch inputs as taught by Kang in paragraphs [0029], [0064], [0105], and Fig. 7.

Regarding to claim 2 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 1, further comprising: 
creating a list (Ambrus; Fig. 1B; [0046]: various elements 23 on the display screen 96 are created as illustrated in Fig. 1B); and 
deploying the list to at least one device (Kang; Fig. 1; [0029]: server 200 deploys downloaded 3D contents to the communication terminal 100 through the wireless network; Fig. 7; [0064]: selecting 3D contents; 3D contents are the list as illustrated in Fig. 7). 

Regarding to claim 6 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 1, wherein the retrieving the baseline depth comprises retrieving a baseline depth area utilizing multiple depth frames (Ambrus; [0062]: frames of images are captured by the 3-D camera; Fig. 4B; [0082]: the touch region 11 lies within an x-y plane with the z-axis being normal to that plane; a baseline depth is upper contact zone 45 which is above the x-y plane frame and below hover zone frame; [0113]: process many different image frames). 

Regarding to claim 8 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 1, wherein the method utilizes at least one of a depth camera, a weighted average to add items into the container over time, an interactive container that at least one of communicates and causes change in another container (Ambrus; Fig. 2; [0059]: the capture device 20 is a depth camera; [0062]: frames of images are captured by the 3-D camera; Fig. 4B; [0082]: capture system 20 detects a hand). 

Regarding to claim 10 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 2, wherein the list comprises at least one of an image, an asset, an attribute, a wisp, a rule, a menu, axis location and any combination thereof (Ambrus; Fig. 1B; [0046]: over various elements 23 on the display are asset and images), wherein the attribute is at least one of audio, video, image, display, or combination thereof (Kang; Fig. 7; [0064-0065]: selecting 3D contents; type is attribute as illustrated in Fig. 7; type includes video contents, and image contents as illustrated in Fig. 7), and wherein the asset is at least one of an object, a person, printout of an object or person, a displayed item, an image, a video, an identified item or person, or a combination thereof (Kang; Fig. 7; [0065]: image contents include image A, image B as illustrated in Fig. 7). 

Regarding to claim 11 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 2, wherein the list is created on a machine by identifying at least one of the asset and the shape (Ambrus; Fig. 1B; Fig. 2; [0046]: various elements 23 are created in a machine as illustrated in Fig. 2; various elements 23 are displayed on the display screen 96; square shapes of various elements 23 are identified as illustrated in Fig. 1B; the shape of content in the right upper corner is different the shape of content in right lower corner as illustrated in Fig. 2B; the shape of the content in left corner is different as illustrated in Fig. 2B; Fig. 2; [0059]: computer system 12 displays images on display 96 as illustrated in Fig. 2). 

Regarding to claim 13 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 1, further comprising a calibration method, wherein the calibration method comprises: 
identifying an item to be defined as the touch area, wherein the item is one of the asset, a display, a shape, light, exposure, contrast, RGB difference, infrared, or a combination thereof (Ambrus; [0044]: the display 96 and touch region 11; Fig. 1B; [0046]: various elements 23 on the display screen 96 and square shape are defined as a touch area; Fig. 4A; [0079]: determining a background during calibration; a background is an asset; determine data which defines the location of the touch region 11; Fig. 4; [0080]: identify user's hands; same set of image data);
 identifying coordinates of predetermined number of points related to the item (Ambrus; Fig. 5B; [0090]: identify an x-y coordinate system associated with the display 96; the x-y coordinate system of the display 96 is correlated to the resolution; identify points in  x-y coordinate system of the display 96 as illustrated in Fig. 5B; Fig. 4B; [0082]: x-y plane; Fig. 5B; [0086]: each pixel in the 3D image is associated with a unique (u, v) coordinate; Fig. 5B; [0088]: identify (u.v) coordinates multiple dots as illustrated in Fig. 5B; Fig. 1B; [0046]: identify various elements 23 on the display screen 96 as illustrated in Fig. 1B); and
identifying an area within the predetermined points as the touch area (Ambrus; Fig. 4A; [0079]: defines the location of the touch region 11; [0089]: the shape of the touch region 11 is defined based on the shape of the display 96; Fig. 5B; [0090]: the x-y coordinates of a touch region is correlated to an x-y coordinate system associated with the display 96; Fig. 2B; [0087]: the touch region 11 is defined based on identified x-y plane; Fig. 1B; [0046]: identify the area of user input element 18 as illustrated in Fig. 1B; [0094]: all of the groups of three random points that ended up in one of the buckets are determined to be on the plane having the touch region 11; [0095]: determining a touch region 11 based on groups of three random points). 

Regarding to claim 14 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 13, wherein the calibration method utilizes the camera to identify the coordinates (Ambrus; [0037]: a 3D camera identifies the relative position of a user's hands to the touch region to allow for user input; Fig. 5A; [0084]: the depth values may be in terms of distance from the camera; use a camera to identify the z coordinate values; use an image captured by a camera to identify coordinates; Fig. 4A; [0079]: using capture device 20). 

Regarding to claim 15 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 13, wherein the calibration method is performed on a single container or multiple containers at the same time (Ambrus; Fig. 4; [0079]: calibration is performed by a system 10; Fig. 2; [0059]: a system 10 is a single container system; Fig. 2; [0068]: all of the components 34, 36, 38, 40, 42 and 44 of the capture device 20 illustrated in FIG. 2 are housed in a single housing). 

Regarding to claim 16 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 13, wherein the calibration method is one of automatic or manual (Ambrus; [0060]: the image camera component 32 may be pre-calibrated to obtain estimates of camera intrinsic parameters; Fig. 4A; [0079]: a calibration is performed automatically or manually). 

Regarding to claim 17 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 13, wherein the calibration method further comprises identifying one of a rule, a menu, a display, and an activity related to the identified touch area (Ambrus; [0044]: the display 96 and touch region 11; Fig. 1B; [0046]: various elements 23 on the display screen 96 and square shape are defined as a touch area which is touched by hand; Fig. 4A; [0079]: a calibration determines a background of display; defines the location of the touch region 11; Fig. 4; [0080]: identify user's hands; same set of image data). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) in view of Kang (US 20100321379 A1), and further in view of Jonsdottir (US 20100066694 A1).
Regarding to claim 3 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 2, further comprising: 
creating a correlation between (i) at least a portion of the list to (ii) the touch area (Ambrus; Fig. 1B; [0046]: touch area is correlated to various elements 23 on the display screen 96 when one of the user's hand is over the touch region 11; [0089]: the shape of the touch region 11 is defined based on the shape of the display 96; Fig. 5B; [0090]: the x-y coordinates of a touch region is correlated to an x-y coordinate system associated with the display 96; Fig. 2B; [0087]: the touch region 11 is defined based on identified x-y plane; [0094]; Fig. 5D; [0095]: determining a touch region 11 based on groups of three random points), image captured from the camera or a projected image from a projector (Ambrus; [0055]: the system projects images of virtual objects on the display; [0057]: a system that provides a touch interface using a depth camera system that is within or behind a screen; [0063]: patterned light is projected onto the capture area; [0076]: determine a projection of a user's hands onto a touch region), 
Ambrus in view of Kang fails to explicitly disclose:
wherein the touch area of the first interactive container produces an activity identified in the list resulting from interaction related to the touch area, and 
wherein the produced activity is in a second interactive container. 
In same field of endeavor, Jonsdottir teaches:
wherein the touch area of the first interactive container produces an activity identified in the list resulting from interaction related to the touch area (Fig. 3A; [0042]: the user interface 200 is displaying interactive elements 305; Fig. 4A; [0056]: user touches touch-sensitive display screen 120;  the area 320 within the touch radius 330 is scanned to find any interactive elements 305; touching interactive elements produces links, images, or forming controls identifies in the list of elements; Fig. 5A-C; [0097-0099]: three interactive elements 305 are displayed; after the user attempts his/her selection by touch, produces links and expansion identified in the list as illustrated in Fig. 5A-C; all three elements 305A, 305B, and 305C are expanded), and 
wherein the produced activity is in a second interactive container (Fig. 3A; [0042]: the user interface 200 is displaying interactive elements 305; Fig. 4A; [0056]: user touches touch-sensitive display screen 120; the area 320 within the touch radius 330 is scanned to find any interactive elements 305; touching interactive elements produces links, images, or forming controls identifies in the list of elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang to include wherein the touch area of the first interactive container produces an activity identified in the list resulting from interaction related to the touch area, and wherein the produced activity is in a second interactive container as taught by Jonsdottir. The motivation for doing so would have been to detect touch location on the touch-sensitive display screen; to determine an optimal size; to touch touch-sensitive display screen as taught by Jonsdottir in paragraph Fig. 4A, paragraphs [0053-0054], and [0056].

Regarding to claim 4 (Original), Ambrus in view of Kang and Jonsdottir discloses the interactive container creation method of claim 3, wherein the second interactive container relates to the display from the projector (Ambrus; Fig. 1A; [0041]: allows user input via a touch region; [0042]: the capture device 20 emits a collimated light beam; Fig. 1A; [0044]: a touch region 11 is depicted in dashed lines on the table 9; [0055]: the system projects images of virtual objects on the display; [0063]: patterned light is projected onto the capture area; [0076]: determine a projection of a user's hands onto a touch region; Fig. 4B; [0082]: FIG. 4B also shows a projection 48 of the user's hand 8 onto the x-y plane of the touch region 11; [0131]: a transmissive projection technology). 

Regarding to claim 5 (Original), Ambrus in view of Kang and Jonsdottir discloses the interactive container creation method of claim 4, wherein the display is viewable by a human eye without need for wearable devices (Ambrus; Fig. 1A; [0041]: the user has his or her hands extended over the table 9; Fig. 1B; [0046]: a transparent representation 18 of the user's hand is displayed over various elements 23 on the display screen; [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) in view of Kang (US 20100321379 A1), and further in view of Bahrenburg (US 20090153652 A1).
 Regarding to claim 9 (Currently Amended), Ambrus in view of Kang discloses the interactive container creation method of claim 3, 
Ambrus in view of Kang further discloses the depth of the camera (Ambrus; [0043]: the RGB camera uses motion stereo to determine depth; [0057]: depth camera system; each pixel).
Ambrus in view of Kang fails to explicitly disclose wherein a radius of a surrounding pixels changes based on the depth of the camera. 
In same field of endeavor, Bahrenburg teaches wherein a radius of one or more surrounding pixels changes based on the depth of the camera (Fig. 5A-C; [0060]: a measure of the radius; a set of pixel elements surrounding the pixel; Fig. 5A-C; [0061]: for areas where the depth values are near the reference depth, the radius of the distribution filter is small; the distribution filter is corresponding to surrounding pixels as illustrated in Fig. 5A-C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang to modify Ambrus in view of Kang to include wherein a radius of one or more surrounding pixels changes based on the depth of the camera as taught by Bahrenburg. The motivation for doing so would have been to improve the perceived image quality, especially in terms of crosstalk and aliazing effect, is performed in the output domain; to improve the perceived image quality of a viewer as taught by Bahrenburg in paragraphs [0013], and [0078].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) in view of Kang (US 20100321379 A1), and further in view of Shin (US 20020083140 A1).
Regarding to claim 12 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 2, 
wherein the list is deployed simultaneously on several devices in the same or in different locations (Kang; Fig. 1; Fig. 1; [0029]: server 200 deploys downloaded 3D contents to multiple cell phones simultaneously through the wireless network; Fig. 7; [0064]: selecting 3D contents; 3D contents are the list as illustrated in Fig. 7).
Ambrus in view of Kang fails to explicitly disclose simultaneously.
In same field of endeavor, Shin teaches simultaneously  ([0002]: servers allow the user to immediately view the corresponding e-mail; [0015]: the server computer deploys the e-mail arrival notifying program to a plurality of user computers through the communication network; simultaneously creating an e-mail arrival notifying program having the animation characters; [0016]: executing the e-mail arrival notifying program upon receipt of the corresponding user's e-mail, i.e. simultaneously executing the e-mail arrival; Fig. 2; [0039]: a communication controller 46 receives the e-mail arrival notifying program download request signal from the plurality of user computers 30; outputs the e-mail arrival notifying program input from the advertising server 42 to the corresponding user computer 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang to include simultaneously as taught by Shin. The motivation for doing so would have been to identify the arrival of an e-mail message; to download and to install the e-mail arrival notifying program from the server computer through the communication network as taught by Shin in paragraph [0015-0016].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) in view of Kang (US 20100321379 A1), in view of Tarama (US 20130194182 A1), and further in view of Alldrin (US 20110170768 A1).
Regarding to claim 18 (Original), Ambrus in view of Kang discloses the interactive container creation method of claim 13, further comprising at least one of: 
Ambrus in view of Kang fails to explicitly disclose:
training an image to detect at least one of a known image, asset, logo, item or combination thereof; and 
cropping calibration stream to calibrate only areas of interest.
In same field of endeavor, Tarama teaches:
training an image to detect at least one of a known image, asset, logo, item or combination thereof ([0096]: training image; the object from the image is detected through a comparison with a comparison image);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang to include training an image to detect at least one of a known image, asset, logo, item or combination thereof as taught by Tarama. The motivation for doing so would have been to extract an object from the image through a comparison with a comparison image; to identify pixels corresponding to each part of the body of the player 100 as taught by Tarama in paragraph [0096]. 
Ambrus in view of Kang, and Tarama fails to explicitly disclose cropping calibration stream to calibrate only areas of interest.
In same field of endeavor, Alldrin teaches cropping calibration stream to calibrate only areas of interest ([0075]: the Crop Image selector permits a user to crop a selected image so as to process and calibrate a portion of the overall image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang, and Tarama to include cropping calibration stream to calibrate only areas of interest as taught by Alldrin. The motivation for doing so would have been to process a portion of the overall image; to reduce the seed size for improved results as taught by Alldrin in paragraphs [0075] and [0083].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus (US 20130257748 A1) and in view of Jonsdottir (US 20100066694 A1).
Regarding to claim 19 (Currently Amended), Ambrus discloses an interactive container creation method for creating an interactive experience ([0054]: a computer readable storage device having stored thereon processor executable instructions and a processor which executes the instructions; [0057]: a system that provides a touch interface using a depth camera system that is within or behind a screen; Fig. 2; [0059]: a system 10 including a capture device 20 and computing system 12 is a container; [0037]: the system determines a touch region of the surface; a table top is used as a touch sensitive interface), the method comprising:
 calibrating and identifying at least one interactive container ([0060]: The image camera component 32 may be pre-calibrated to obtain estimates of camera intrinsic parameters; Fig. 4; [0079]: during calibration period, the touch region 11 is determined; Fig. 5; [0084]: the touch region 11 is determined during a calibration period prior to identifying the user's hands; Fig. 7); 
identifying at least one of an asset and a shape to be defined as a touch area in the interactive container ([0044]: the display 96 and touch region 11; Fig. 1B; [0046]: various elements 23 on the display screen 96 and square shape are defined as a touch area which is touched by hand; Fig. 4; [0080]: identify user's hands; same set of image data);
 wherein the identifying at least one of an asset comprises at least: 
retrieving a baseline depth area utilizing multiple depth frames (Ambrus; Fig. 4B; [0082]: the touch region 11 lies within an x-y plane with the z-axis being normal to that plane; a baseline depth is upper contact zone 45 which is above the x-y plane frame and below hover zone frame), 
retrieving a moving average of a real-time area (Ambrus; Fig. 4B; [0082]: the capture system 20 detects and retrieve real time z locations of the hand 8 as illustrated in Fig. 4B; real time z locations are moving average); 
determining a difference between the baseline depth area and the moving average (Ambrus; Fig. 4B; [0082]: determine different between real time hand z locations and the upper contact zone as illustrated in Fig. 4B); and
 comparing the difference to a threshold and determining if the real-time area is to be defined as the touch area based on the comparison (Ambrus; Fig. 4B; [0082]: if real time z location is less than the upper contact zone, then, the hand is in touch zone, otherwise, hand is in hover zone as illustrated in Fig. 4B; Fig. 6; [0106]: the system determines whether at least a portion of the user's hand is within a contact zone 45; [0108]: a determination is made whether a hand is within the hover zone 47); 
identifying the x,y axis of at least one point of the at least one of the asset and the shape (Fig. 5B; [0090]: identify an x-y coordinate system associated with the display 96; the x-y coordinate system of the display 96 is correlated to the resolution; identify points in  x-y coordinate system of the display 96 as illustrated in Fig. 5B; Fig. 4B; [0082]: x-y plane; Fig. 5B; [0086]: each pixel in the 3D image is associated with a unique (u, v) coordinate; Fig. 5B; [0088]: identify (u.v) coordinates multiple dots as illustrated in Fig. 5B; [0094]); and 
creating a correlation between the touch area and at least a portion of a list (Fig. 1B; [0046]: touch area is correlated to various elements 23 on the display screen 96 when one of the user's hand is over the touch region 11; [0089]: the shape of the touch region 11 is defined based on the shape of the display 96; Fig. 5B; [0090]: the x-y coordinates of a touch region is correlated to an x-y coordinate system associated with the display 96; Fig. 2B; [0087]: the touch region 11 is defined based on identified x-y plane; [0094]; Fig. 5D; [0095]: determining a touch region 11 based on groups of three random points), 
Ambrus fails to explicitly disclose:
wherein the list identifies a plurality of activities resulting from interaction related to the touch area, and wherein each touch area of the interactive container produces an activity from among the plurality of activities identified in the list. 
In same filed of endeavor, Jonsdottir teaches:
wherein the list identifies a plurality of activities resulting from interaction related to the touch area, and wherein each touch area of the interactive container produces an activity from among the plurality of activities identified in the list (Fig. 3A; [0042]: the user interface 200 is displaying interactive elements 305; Fig. 4A; [0056]: user touches touch-sensitive display screen 120;  the area 320 within the touch radius 330 is scanned to find any interactive elements 305; touching interactive elements produces links, images, or forming controls identifies in the list of elements; Fig. 5A-C; [0097-0099]: three interactive elements 305 are displayed; after the user attempts his/her selection by touch, produces links and expansion identified in the list as illustrated in Fig. 5A-C; all three elements 305A, 305B, and 305C are expanded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus to include wherein the list identifies a plurality of activities resulting from interaction related to the touch area, and wherein each touch area of the interactive container produces an activity from among the plurality of activities identified in the list as taught by Jonsdottir. The motivation for doing so would have been to detect touch location on the touch-sensitive display screen; to determine an optimal size; to touch touch-sensitive display screen as taught by Jonsdottir in paragraph Fig. 4A, paragraphs [0053-0054], and [0056].

Regarding to claim 20 (Original), Ambrus discloses an interactive container creation system for creating an interactive experience ([0054]: a computer readable storage device having stored thereon processor executable instructions and a processor which executes the instructions; [0057]: a system that provides a touch interface using a depth camera system that is within or behind a screen; Fig. 2; [0059]: a system 10 including a capture device 20 and computing system 12 is a container; [0037]: the system determines a touch region of the surface; a table top is used as a touch sensitive interface), comprising: 
a processor ([0054]: a processor executes the instructions; Fig. 2; [0059]: computing system 12; [0067]: processor); 
a storage medium comprising at least one of deployed data and touch area data, wherein the processor is coupled to the storage medium ([0054]: a computer readable storage device having stored thereon processor executable instructions and a processor which executes the instructions; [0067]: the processor 42 may execute instructions; Fig. 2; [0068]: the memory component 44 includes random access memory, RAM, read only memory, ROM, cache, Flash memory, a hard disk; memory stores images or frames of images); 
a touch detector for generating the touch area data (Fig. 1A; Fig. 2; [0041]: the combination of capture device 20, computing system 12, and display 96 are a touch detector; the system allows the table 9 to be used to provide touch sensitive user input; Fig. 2; [0059]; [0061]; [0089]: the touch region 11 are defined as a quad shaped region by the combination of capture device 20, computing system 12, and display 96), wherein the touch area data relates to at least one of an asset or a shape (Fig. 2; [0059]; [0061]; [0089]: the touch region 11 are related to a quad shaped region and square display area by the combination of capture device 20, computing system 12, and display 96 as illustrated in Fig. 1B); 
a touch listener, coupled to the processor and the touch detector, for determining an activity related to a touch area (Fig. 1A; Fig. 2; [0041]: the combination of capture device 20, computing system 12, display 96, and table are a touch listener and includes a 3D camera that is able to determine the position of the user's hands relative to the table 9; Fig. 2; [0059]; [0061]; [0089), 
at least one input/output device for at least one of receiving input to the interactive container system or to cause an action related to the interactive container system (Fig. 1A; [0041]: allows user input via a touch region; provide touch sensitive user input to the computing system 1; Fig. 2; [0071]: user input engine 190).
Ambrus fails to explicitly disclose:
wherein each touch area of the interactive container produces an activity determined by the touch area data resulting from interaction related to the touch area.
In same field of endeavor, Jonsdottir teaches:
wherein each touch area of the interactive container produces an activity determined by the touch area data resulting from interaction related to the touch area (Fig. 3A; [0042]: the user interface 200 is displaying interactive elements 305; Fig. 4A; [0056]: user touches touch-sensitive display screen 120;  the area 320 within the touch radius 330 is scanned to find any interactive elements 305; touching interactive elements produces links, images, or forming controls identifies in the list of elements; Fig. 5A-C; [0097-0099]: three interactive elements 305 are displayed; after the user attempts his/her selection by touch, produces links and expansion identified in the list as illustrated in Fig. 5A-C; all three elements 305A, 305B, and 305C are expanded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus in view of Kang to include wherein each touch area of the interactive container produces an activity determined by the touch area data resulting from interaction related to the touch area as taught by Jonsdottir. The motivation for doing so would have been to detect touch location on the touch-sensitive display screen; to determine an optimal size; to touch touch-sensitive display screen as taught by Jonsdottir in paragraph Fig. 4A, paragraphs [0053-0054], and [0056].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616